MEMORANDUM ***
Hardev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s denial of his application for relief under the Convention Against Torture (“CAT”). This court previously denied Singh’s petition for review of his asylum and withholding of deportation claims in an unpublished memorandum disposition. See Singh v. INS, No. 99-70143, 1999 WL 1253328 (9th Cir. Dec.21,1999). We have jurisdiction pursuant to former 8 U.S.C. § 1105a(a), see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
Reviewing for substantial evidence, see Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003), we conclude that Singh is not entitled to CAT relief because he did not show that it is more likely than not that he would be tortured if returned to India. See 8 C.F.R. § 208.16(c); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Singh’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 Thjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.